Tenney, J.
The plaintiff claims a reward, which the defendant, who was the keeper of the jail in Augusta, offered for the purpose of obtaining information, in what place one Horace Bonney, who had escaped from his custody, could be found, he having given the information sought.
Under the instructions of the Court, the jury found, that the plaintiff, with the design and for the purpose of procuring the escape of the prisoner from jail, did solicit and obtain from the defendant, the employment and trust of a turnkey therein, and while so employed, and in pursuance of his original design and purpose, did liberate the prisoner, and concealed these facts from the defendant.
The prisoner obtained his liberty by the criminal act of the plaintiff. R. S., c. 158, § 25. The policy of the law forbids that he shall be compensated for that, which his own crime has made necessary. And it equally protects the defendant from liability, when he was induced to offer the reward to the plaintiff, who had caused the escape, and had withheld this fact from the defendant, when the reward was offered. Exceptions overruled.
Shepley, C. J., and Appleton and Cutting, J. J., concurred.